COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 RAMON GONZALEZ,                                   §
                                                                    No. 08-08-00078-CR
                    Appellant,                     §
                                                                       Appeal from the
 v.                                                §
                                                                     120th District Court
 THE STATE OF TEXAS,                               §
                                                                  of El Paso County, Texas
                    Appellee.                      §
                                                                 (TC# 90D010520 (60497))
                                                   §


                                   MEMORANDUM OPINION

        Ramon Gonzalez appeals his conviction for aggravated sexual assault of a child. Punishment

was assessed at five years’ imprisonment. Because Appellant did not timely file his notice of appeal,

we dismiss the attempted appeal for want of jurisdiction.

        The record before us reflects that sentence was imposed in open court on January 18, 2008.

A motion for new trial and the notice of appeal were filed on February 22, 2008. Therefore, as the

motion for new trial was untimely, the notice of appeal was due to have been filed on February 17,

2008; however, that date was a Sunday and the next day was a legal holiday, making the due date

February 19, 2008. See TEX . R. APP . P. 26.2(a); TEX . R. APP . P. 21.4(a); TEX . R. APP . P. 4.1(a). By

letter dated February 27, 2008, we notified Appellant in writing of our intent to dismiss this appeal

for want of jurisdiction unless some explanation could be made why we should not do so. We did

not receive a reply.

        A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996). Rule 26.2(a) prescribes the time period in which notice
of appeal must be filed by the defendant in order to perfect appeal in a criminal case. A defendant’s

notice of appeal is timely if filed within thirty days after the day sentence is imposed or suspended

in open court, or within ninety days after sentencing if the defendant timely files a motion for new

trial. TEX . R. APP . P. 26.2(a); Olivo, 918 S.W.2d at 522. Pursuant to Rule 26.3, a court of appeals

may grant an extension of time to file notice of appeal if the notice is filed within fifteen days after

the last day allowed and, within the same period, a motion is filed in the court of appeals reasonably

explaining the need for the extension of time. TEX . R. APP . P. 26.3; Olivo, 918 S.W.2d at 522.

Under Rule 26.3, a late notice of appeal may be considered timely so as to invoke a court of appeals’

jurisdiction if (1) it is filed within fifteen days of the last day allowed for filing, (2) a motion for

extension of time is filed in the court of appeals within fifteen days of the last day allowed for filing

the notice of appeal, and (3) the court of appeals grants the motion for extension of time. Olivo, 918
S.W.2d at 522.

        When a defendant appeals from a conviction in a criminal case, the time to file notice of

appeal runs from the date sentence is imposed or suspended in open court, not from the date sentence

is signed and entered by the trial court. Rodarte v. State, 860 S.W.2d 108, 109 (Tex. Crim. App.

1993). As stated, the last date allowed for timely filing of the notice of appeal was February 19,

2008, thirty days after the day the sentence was imposed in open court. TEX . R. APP . P. 26.2(a)(1);

TEX . R. APP . P. 4.1. Because Appellant did not file his notice of appeal until February 22, 2008, and

he failed to file a motion for extension of time, he failed to perfect this appeal. Accordingly, we

dismiss the appeal for want of jurisdiction.



                                                KENNETH R. CARR, Justice


                                                   2
April 10, 2008

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                            3